Citation Nr: 1335099	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  12-25 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left hip arthritis and if so, whether service connection is warranted. 

2.  Entitlement to service connection for right hip arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to June 1978.  He was awarded a Purple Heart, Combat Infantryman Badge, Bronze Star Medal, Master Parachutist Badge, and Senior Parachutist Badge, among other medals.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The RO incorrectly identified the claim for entitlement to service connection for right hip arthritis as a new and material evidence claim.  To the contrary, the Veteran perfected an appeal of the June 2003 rating decision.  See April 2004 VA Form 9.  The RO did reopen the claim of entitlement to service connection for left hip arthritis and deny it on the merits in a May 2011 rating decision.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  Thus, the issues on appeal have been characterized as shown above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for left hip arthritis was denied in a September 2004 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since September 2004 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for left hip arthritis.

3.  Bilateral hip arthritis is not shown to be due to a disease or injury in-service or to any incident of military service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2004 rating decision that denied service connection for left hip arthritis, which was the last final denial with respect to these issues, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  The criteria for the establishment of service connection for bilateral hip arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in September 2010.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the September 2010 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.
The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination most recently in July 2013 for his arthritis claims.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed conclusion for the opinions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for left hip arthritis and that service connection is warranted.

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran sought service connection for left hip arthritis which was denied in a September 2004 rating decision.  The Veteran did not complete an appeal for this decision and the September 2004 rating decision is final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claim in August 2010.

At the time of the September 2004 denial, the evidence of record included VA treatment records, service treatment records, and the Veteran's personal statements.  At the time of the September 2004 rating decision, the RO denied the claim due to a lack of a nexus between an in-service injury or disease and the Veteran's claimed disorder.  

The evidence received since the September 2004 rating decision includes private treatment records and VA examination reports.  Significantly a private treating physician linked the Veteran's left hip arthritis to service in an October 2012 statement.  This evidence is new, as it was not previously of record at the time of the September 2004 rating decision.  It is also material in that it helps to support the Veteran's claim that his left hip arthritis is related to service.  Therefore, the claim is reopened.
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2013).  Accordingly, as the Veteran is in receipt of the multiple combat badges, the Board will concede that the Veteran performed numerous parachute jumps while in-service.  However, there must still be a nexus between the claimed in-service disease or injury and the current disability.  Hickson, supra.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran was given multiple medical examinations during his active duty service.  An August 1969 examination revealed no evidence of hip problems and the Veteran specifically denied leg cramps, arthritis, or bone or joint deformities.  See also September 1963 examination.  August 1972 and September 1973 examinations were also negative for evidence of hip arthritis.  At separation from service in June 1978 the Veteran again denied arthritis, leg cramps, or bone or joint deformities.  He was found to be qualified for separation from service.

Following separation from service the objective medical evidence does not reveal complaints, or diagnoses, of hip arthritis.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the medical evidence of record shows the first objective complaints of hip pain come from the Veteran's claim for service connection, approximately 25 years after separation from service.  This length of time without objective evidence of diagnosis or treatment weighs against the Veteran's claims.

In August 2002 x-rays there were no osseous or articular abnormalities demonstrated.  There were specifically no fractures or dislocations and the right hip joint space was well maintained.

The Veteran was afforded a VA examination in December 2003.  He reported over 80 parachute jumps in service.  He reported pain began in his left hip in 1998 with prolonged walking or standing.  He denied pain in his right hip.  He had full range of motion in the left hip with a negative Trendelenburg sign.  X-rays revealed evidence of moderate degenerative changes seen at both hips, although the examiner incorrectly stated that there were no abnormalities of either hip.  The examiner related the Veteran's left hip pain to his lumbar spine disability, but found no other evidence of disease in the left hip.

The Veteran was also afforded a VA examination in April 2011.  He reported bilateral hip pain over the years which he related to his time in service and over 80 parachute jumps.  X-rays did not reveal acute fracture or dislocation and there were marginal osteophytes at the superior acetabulum bilaterally.  A well corticated bony density was adjacent to the left superior acetabulum, which could represent a prior avulsion injury.  There were moderate degenerative changes bilaterally.

The examiner opined that given the 2002 x-rays revealed no evidence of osteoarthritis of the right hip, he believed the arthritic changes were of more recent onset.  This was consistent with the patient's age and less likely related to service.  He also noted the Veteran did not have hip pain in service and it did not begin until 5 or 6 years after separation.  

The Veteran's private physician offered an opinion in December 2011 that the Veteran's osteoarthritis of the bilateral hips was related to his paratrooper training and paratrooper activities in service.  The physician provided another statement in October 2012.  He again opined that the Veteran's hip arthritis was related to service.  The Veteran made repetitive parachute jumps which made him more likely than the general population to have hip arthritis.  He also agreed with the conclusions referenced in a separate Veteran's case where the Board found that hip arthritis was related to service, to specifically include where the Veteran performed multiple parachute jumps.  The examiner also referenced the articles the Veteran provided which noted paratroopers now use different parachutes to decrease impact force in a downward descent.

The Veteran was also afforded a VA examination in July 2013 for his arthritis claims.  The examiner noted the previous VA treatment records documenting hip pain complaints and the finding of degenerative changes.

The examiner agreed with the opinion by Dr. O, only to the extent that it stated multiple parachute jumps places stresses on the hips, possibly in excess of that which the general public is exposed.  The July 2013 VA examiner also commented on the literature provided by the Veteran and noted that common military parachuting injuries to the hips were hip sprain and hip contusion, but neither was a permanent condition.  However, the examiner also noted that arthritis was not present on August 2002 x-rays of the right hip.  He opined that the hip arthritis was more related to age than any other factor.  His rationale was that unlike the Veteran's knees, which had a far more advanced degree of arthritis present at an earlier age, there was minimal osteoarthritis present in the Veteran's hips.  He also observed no complaints or diagnoses of hip pain while in service and no medical evidence of early onset arthritis.

The Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors.  It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The July 2013 VA examiner provided an opinion as to the etiology of the Veteran's claimed arthritis after reviewing the claims file in detail, including VA and private treatment records, interviewing the Veteran, and taking x-rays.  The examiner also offered a thorough explanation for his conclusion that the Veteran's hip arthritis was not related to service.  In contrast, the October 2012 private physician offered minimal rationale for his opinion.  He did not review the service treatment records, or claims file, before opining that the Veteran's arthritis of the hip arthritis began in-service - as noted above, the Veteran specifically denied having relevant symptoms during service department physical examinations.  As noted by the July 2013 examiner, the physician also did not address the degree of the Veteran's arthritis and explain why arthritis was not present on x-rays in 2002.  The Board finds that the July 2013 VA examination report was more probative as to the Veteran's claimed arthritis than the October 2012 private statement.

The Board has also considered the Veteran's statements regarding his arthritis.  In a September 2010 statement the Veteran reported that he had repeatedly claimed hip pain, especially when walking, navigating stairs, or standing for long periods of time.  See also November 2002 statement.  He has also reported that he performed over 80 parachute jumps while in service and was awarded the Master Parachutist Badge.

The Veteran also submitted articles on traumatic arthritis and that symptoms may show up after the initial injury.  The Board has considered this evidence as the Veteran did not have evidence of arthritis for many years after separation from service.  While informative, the evidence provided in the article is general in nature and no examiner has specifically related this information to the Veteran.  See Sacks v. West, 11 Vet. App. 314 (1998).  Therefore, the Board assigns more weight to the VA medical opinion noted above, which considered the facts and circumstances of the Veteran's particular history.

The Veteran also submitted a Board decision for another Veteran who was also a paratrooper where service connection was granted for osteoarthritis.  The Board has reviewed this earlier decision, however, Board decisions are not precedential and the undersigned is not bound by the determination of another Judge in another case for another Veteran, based on other evidence.  38 C.F.R. § 20.1303 (2013).

The Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.  Bilateral hip arthritis was not diagnosed during service or for many years thereafter, and there are negative nexus opinions from the VA examiners.  

The Veteran has provided statements and testimony attesting to his symptoms, including pain and difficulty walking and standing.  See e.g., September 2010 statement.  The Veteran is competent to report these symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the most probative evidence of record shows that the Veteran's bilateral hip arthritis is not related to service.  The Board acknowledges that the Veteran credibly believes he has hip arthritis as a result of his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology and nature of arthritis, this falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently has hip arthritis that is related to service are beyond his competence.  These statements are also outweighed by the July 2013 VA examiner's opinion that the conditions are not related to service.  

Further, as there is no evidence of record of arthritis within one year of service discharge, the presumption of service connection is not applicable because the disorder's onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left hip arthritis is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for left hip arthritis is denied.

Entitlement to service connection for right hip arthritis is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


